                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

THOMAS A. SBROCCO,

            Plaintiff,

v.                                  Case No:    2:19-cv-59-FtM-99NPM

HARTFORD INSURANCE COMPANY
OF THE SOUTHEAST and STEPHEN
SCHENGBER, Dr.,

            Defendants.


                           OPINION AND ORDER

      This matter comes before the Court on Defendant’s Motions to

Dismiss (Docs. ##42, 43) filed on June 24, 2019.                 Plaintiff pro

se Thomas A. Sbrocco filed Responses in Opposition (Docs. ##44,

45) on July 8, 2019.      Defendant Stephen Schengber filed a Reply

(Doc. #49).      For the reasons set forth below, the Motions are

granted.

                                     I.

      The   Amended   Complaint    alleges     that   plaintiff     owned   and

operated Cappelli’s Catering, Inc. in Naples, Florida, which held

a workers’ compensation insurance policy with Hartford.                  (Doc.

#22, pp. 6-7.)     In August 2014, plaintiff sustained a workplace

injury to his left hand and reported the injury claim to Hartford

for   workers’   compensation     claim.     (Id.,    p.   7.)     Thereafter,

plaintiff started receiving benefits.            At some point plaintiff
began experiencing psychological symptoms, which he believes stem

from his 2014 hand injury, precluding him from working.    (Id., p.

7-12.)    On September 2, 2015, plaintiff filed a Petition for

Benefits in the Office of the Judges of Compensation Claims 1, and

through the course of that case was evaluated by specialists for

“mental/behavioral health disabilities.”    (Id., p. 9.)

     Plaintiff alleges that on February 8, 2017, a final hearing

was held on his benefits claim and on February 14, 2017, a Judge

of Compensation Claims entered an Order authorizing a psychiatric

evaluation of Sbrocco.    (Doc. #22, p. 11.)   Plaintiff claims that

Hartford is in contempt of that order for failing to authorize the

evaluation.    (Id.)   Nonetheless, plaintiff states that defendant

Dr. Schengber evaluated him, but plaintiff claims the doctor is

not qualified.      (Id., pp. 11-12, 22.)      In October of 2017,

plaintiff’s workers’ compensation benefits were suspended, and

plaintiff voluntarily dismissed the compensation case on January

23, 2019 in favor of filing a Complaint in this Court on January

31, 2019. 2   (Id., p. 12.)


     1 Plaintiff submitted a copy of the docket sheet for the
compensation claims case. (Doc. #4-1.)
     2 Although plaintiff purports to remove his worker’s
compensation benefits case from the Office of the Judges of
Compensation Claims to this Court, a review of the docket for the
underlying compensation case (Doc. #4-1) shows that plaintiff
voluntarily dismissed his Petition for Benefits and the Judge of
Compensation Claims entered a dismissal without prejudice of that
case on January 24, 2019.    One week later, plaintiff filed the
Complaint in this case. (Doc. #1.) Because the underlying action


                                - 2 -
      On March 25, 2019, plaintiff filed an Amended Complaint (Doc.

#22) against Hartford and Dr. Stephen Schengber, titled “RICO 3

Complaint.”        Jurisdiction          was    based    on    federal       question    and

plaintiff brought RICO claims, “federal healthcare offenses,” and

various purported criminal acts stemming from plaintiff’s claim

for workers’ compensation benefits.                 Because the Amended Complaint

was   a   shotgun       pleading,       the    Court    dismissed      it    and    allowed

plaintiff to amend.          (Doc. #39.)           In its Opinion and Order, the

Court pointed out that it was unclear whether plaintiff could state

a RICO claim because a loss or diminution of benefits plaintiff

expected to receive under a workers’ compensation claim likely

would not constitute an injury to “business or property” under

RICO.     (Id., pp. 7-8.)

      On June 10, 2019, plaintiff filed a six-count “Second Amended

RICO Complaint,” asserting federal question jurisdiction (Doc.

#40), alleging RICO claims, as well as state law claims for

intentional       and    negligent        infliction      of       emotional     distress.

Plaintiff    asserts       that    he     is   entitled       to    relief    for   Florida

worker’s    compensation          benefits      through       this   Court     under    RICO

because    each     defendant       has    committed      at       least   two   or    three



had been closed, removal is not appropriate. Therefore, the Court
considers the sufficiency of the Amended Complaint without
determining whether removal was appropriate.
      3The Racketeer Influenced and Corrupt Organizations Act, 18
U.S.C. §§ 1961-1968 (“RICO”).



                                           - 3 -
intentional racketeering torts that resulted in the diminution of

his benefits.     Defendants again move to dismiss the RICO claims,

in part, because plaintiff has not plausibly alleged an injury to

business or property under RICO.         The Court agrees.

                                      II.

      Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”         Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will

not do.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation   omitted).         To     survive    dismissal,     the     factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”               Id. at 555.     See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”        Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted).

      In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth.”                  Mamani

v.   Berzain,   654   F.3d   1148,   1153    (11th   Cir.   2011)    (citations



                                     - 4 -
omitted).    “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.           “Factual allegations that are merely

consistent   with    a    defendant’s    liability        fall    short      of   being

facially plausible.”        Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (internal citations omitted).                        Thus, the

Court engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to

relief.”    Iqbal, 556 U.S. at 679.

     A pleading drafted by a party proceeding unrepresented (pro

se) is held to a less stringent standard than one drafted by an

attorney, and the Court will construe the documents filed as a

complaint and amended complaint liberally.                Jones v. Fla. Parole

Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015).                    Nevertheless, “a

pro se pleading must suggest (even if inartfully) that there is at

least some factual support for a claim; it is not enough just to

invoke a legal theory devoid of any factual basis.”                    Id.

                                       III.

     A. RICO Claims

     RICO    makes   it    unlawful     “for   any    person     employed         by   or

associated with any enterprise engaged in, or the activities of

which   affect   interstate       or   foreign   commerce,        to    conduct        or

participate,     directly    or   indirectly,        in   the    conduct     of    such



                                       - 5 -
enterprise’s          affairs     through          a     pattern           of      racketeering

activity....”          18   U.S.C.      §    1962(c).           “To    recover,        a    civil

plaintiff must establish that a defendant (1) operated or managed

(2)    an   enterprise      (3)   through      a       pattern       (4)    of     racketeering

activity that included at least two racketeering acts.”                                    Ray v.

Spirit      Airlines,    Inc.,    836       F.3d    1340,      1348        (11th    Cir.    2016)

(internal citations omitted).                 A civil plaintiff must also show

“(1) the requisite injury to ‘business or property,’ and (2) that

such injury was ‘by reason of’ the substantive RICO violation.”

Id.

       Plaintiff alleges that defendants denied his mental/emotional

health      benefits     rightfully          due       under    his        Florida     worker’s

compensation claim, causing him emotional distress.                                    In sum,

plaintiff believes that his worker’s compensation claim stemming

from    his    hand    injury     was       mishandled         and    wrongfully       denied.

Although this precise scenario has not been addressed by the

Eleventh Circuit, the Sixth Circuit addressed a similar case in

which plaintiffs claim that they were legally entitled to receive

certain benefits mandated by a worker’s compensation statute as a

consequence of their personal injuries, and that they received

less than they were entitled to under that system because of the

defendants’ racketeering conduct.                       Jackson v. Sedgwick Claims

Mgmt. Services, Inc., 731 F.3d 556 (6th Cir. 2013).                                In Jackson,

the court found that because the losses alleged were “simply a



                                            - 6 -
shortcoming in the compensation they believed they were entitled

to receive for a personal injury[,] [t]hey are not different from

the losses the plaintiffs would experience if they had to bring a

civil action to redress their personal injuries and did not obtain

the compensation from that action they expected to receive.”                      Id.

at 566.   The Court agrees with this reasoning, and notes that in

the   Eleventh     Circuit,      personal   injury      and    related    physical

symptoms do not suffice to state an injury under RICO.                   See Grogan

v. Platt, 835 F.2d 844, 847 (11th Cir. 1998).

      Thus,      because   the    Second      Amended    Complaint       does    not

adequately plead that plaintiff suffered injury as a result of

defendants’ purported mail and wire fraud, the RICO claims fail.

Plaintiff’s RICO claims are dismissed with prejudice.

      B. Remaining State Law Claims

      Under 28 U.S.C. 1367(c), “[t]he district courts may decline

to    exercise     supplemental     jurisdiction        over    a   claim       under

subsection (a) if-... (3) the district court has dismissed all

claims over which it has original jurisdiction....”                 In this case,

jurisdiction was premised on a federal question, 28 U.S.C. § 1331,

and the Court has now dismissed the federal RICO claims. 4                      As a

result, the remaining counts will be dismissed without prejudice.


      4Plaintiff’s Second Amended Complaint makes a passing
reference to the Health Insurance Portability and Accountability
Act (HIPPA), arguing a violation of 18 U.S.C. § 641. (Doc. #40,
¶¶ 34, 36.) However, Section 641 is a criminal code and plaintiff


                                      - 7 -
     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Defendants’ Motions to Dismiss (Docs. ##42, 43) are GRANTED

to the extent that the RICO claims are dismissed with prejudice.

The Court declines to exercise supplemental jurisdiction over the

remaining state claims, which are dismissed without prejudice.

The Clerk shall enter judgment accordingly and close the case.

     DONE and ORDERED at Fort Myers, Florida, this __13th__ day of

August, 2019.




Copies:
Plaintiff
Counsel of Record




was previously informed that the Court cannot direct or compel the
federal prosecution of a case. See Doc. #39, p. 7 (citing Smith
v. United States, 375 F.2d 243, 247 (5th Cir. 1967)). Furthermore,
HIPPA does not create a private right of action and cannot be the
basis for this Court’s jurisdiction. Sneed v. Pan American Hosp.,
370 F. App’x 47, 50 (11th Cir. 2010).



                                 - 8 -
